       Case 2:16-md-02724-CMR Document 1207 Filed 01/28/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                     MDL No: 2724
PRICING ANTITRUST LITIGATION                       16-MD-2724

                                                   Individual Case No: 18-CV-284
THIS DOCUMENT RELATES TO:
                                                   HON. CYNTHIA M. RUFE
The Kroger Co. et al. v. Actavis Holdco U.S.,
Inc., et al.



              KROGER PLAINTIFFS’ MOTION FOR LEAVE TO AMEND

       Direct Action Plaintiffs The Kroger Co., Albertsons Companies, LLC, H.E. Butt Grocery

Company L.P., and Smith Drug Company (collectively, the “Kroger DAPs”) submit this Motion

for Leave to Amend pursuant to Federal Rule of Civil Procedure 15(a)(2).

       The proposed Second Amended Complaint seeks to add new allegations detailing new

Defendants and new drugs, including those identified by the State AGs in Connecticut v. Teva

Pharmaceutical Industries Ltd., No. 19-cv-2407-CMR. The SAC also adds Smith Drug Company

as a Plaintiff. For the reasons demonstrated in the accompanying Memorandum in Support of this

Motion, the Kroger DAPs seek:

       1.     Leave of Court to file their proposed Second Amended Complaint;

       2.     An Order from this Court providing that the proposed Second Amended Complaint

is deemed substituted for the Kroger DAPs’ First Amended Complaint for the purposes of the

remaining Motions to Dismiss.
           Case 2:16-md-02724-CMR Document 1207 Filed 01/28/20 Page 2 of 2



Dated: January 28, 2020                       Respectfully submitted,



                                              By:
                                                     W
                                                    Richard Alan Arnold, Esquire
                                                     
                                                    William J. Blechman, Esquire
                                                    Scott E. Perwin, Esquire
                                                     
                                                    Anna T. Neill, Esquire
                                                    Samuel J. Randall, Esquire
                                                    Brandon S. Floch, Esquire
                                                    Joshua B. Gray, Esquire
                                                    KENNY NACHWALTER, P.A.
                                                    1441 Brickell Avenue
                                                    Suite 1100
                                                    Miami, Florida 33131
                                                    Tel: (305) 373-1000
                                                    Fax: (305) 372-1861
                                                    E-mail: rarnold@knpa.com
                                                             wblechman@knpa.com
                                                             sperwin@knpa.com
                                                             aneill@knpa.com
                                                             srandall@knpa.com
                                                             bfloch@knpa.com
                                                             jgray@knpa.com

                                                    Counsel for Kroger Plaintiffs




606862.1




                                          2
